       Case 2:20-cr-00037-TLN Document 37 Filed 04/09/21 Page 1 of 3


 1   HEATHER E. WILLIAMS, SBN 122664
     Federal Defender
 2   CHRISTINA SINHA, SBN 278893
     Assistant Federal Defender
 3   Designated Counsel for Service
     801 I Street, Third Floor
 4   Sacramento, CA 95814
     T: (916) 498-5700
 5   F: (916) 498-5710

 6   Attorneys for Defendant
     KENDELL DAVIS
 7
 8                                IN THE UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                    )   Case No. 2:20-CR-37-TLN
11                                                )
                     Plaintiff,                   )   STIPULATION AND ORDER TO AMEND
12                                                )   CONDITIONS OF RELEASE TO ADD
                        vs.                       )   TREATMENT CONDITION
13                                                )
              KENDELL DAVIS,                      )
14                                                )   Judge: Hon. Carolyn K. Delaney
                    Defendant.                    )
15                                                )

16          IT IS HEREBY STIPULATED and agreed by and between McGregor W. Scott, United
17   States Attorney, through Paul Hemesath, Assistant United States Attorney, counsel for Plaintiff,
18   and Heather Williams, Federal Defender, through Assistant Federal Defender Christina Sinha,
19   counsel for Defendant Kendell Davis, that the Special Conditions of Release may be modified to
20   add a treatment condition, as specified below. See ECF No. 20. Pretrial Services agrees with the
21   sought modification. Specifically, the parties request that the Special Conditions of Release be
22   amended to add the following language:
23                   10. You must participate in a program of medical or psychiatric
                     treatment, including treatment for drug or alcohol dependency, as
24                   approved by the pretrial services officer. You must pay all or part
25                   of the costs of the counseling services based upon your ability to
                     pay, as determined by the pretrial services officer.
26
     The parties respectfully move the Court to modify the conditions of release accordingly.
27
                                  (Signatures immediately follow on next page.)
28
      Stipulation and [Proposed] Order to Amend            -1-             United States v. Davis, 2:20-cr-37-TLN
      Conditions of Release to Add Treatment
      Condition
       Case 2:20-cr-00037-TLN Document 37 Filed 04/09/21 Page 2 of 3


 1                                                Respectfully submitted,

 2                                                HEATHER E. WILLIAMS
                                                  Federal Defender
 3
     Date: April 8, 2021                          /s/ Christina Sinha
 4                                                CHRISTINA SINHA
                                                  Assistant Federal Defender
 5                                                Attorneys for Defendant
                                                  KENDELL DAVIS
 6
 7
     Date: April 8, 2021                          PHILLIP A. TALBERT
 8
                                                  Acting United States Attorney
 9
                                                  /s/ Paul Hemesath
10                                                PAUL HEMESATH
                                                  Assistant United States Attorney
11                                                Attorney for Plaintiff
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and [Proposed] Order to Amend     -2-             United States v. Davis, 2:20-cr-37-TLN
      Conditions of Release to Add Treatment
      Condition
       Case 2:20-cr-00037-TLN Document 37 Filed 04/09/21 Page 3 of 3


 1                                                ORDER

 2          The Court, having received and considered the parties’ stipulation, and good cause

 3   appearing therefrom, adopts the parties’ stipulation in its entirety as its order. The special
 4   conditions of release are hereby modified accordingly.
 5
 6   IT IS SO ORDERED.
 7   Dated: April 9, 2021
 8                                                     _____________________________________
                                                       CAROLYN K. DELANEY
 9                                                     UNITED STATES MAGISTRATE JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and [Proposed] Order to Amend       -3-               United States v. Davis, 2:20-cr-37-TLN
      Conditions of Release to Add Treatment
      Condition
